Citation Nr: 0011289	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for avitaminosis.

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for kidney stones.

5.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
October 1945.  He was a prisoner of the German government 
from February 1945 to April 1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board notes that the RO characterized some of the issues 
in the rating decision on appeal differently than in the 
Statement of the Case issued in November 1997.  In the May 
1997 rating decision, the RO reviewed the claim as to whether 
new and material evidence had been submitted to reopen claims 
for service connection for kidney stones, avitaminosis, 
irritable bowel syndrome and peripheral neuropathy.  The U. 
S. Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that, unlike most attempts to 
reopen a previously denied claim, a claim of service 
connection for Prisoner of War presumptive diseases under 38 
C.F.R. § 3.309(c), does not require any new and material 
evidence to reopen the claim; the claim must merely be well 
grounded.  See Pena v. Brown, 5 Vet. App. 279, 281 (1993); 
Suttmann v. Brown, 5 Vet. App. 127, 137 (1993).  Thus, the 
Board will address the issues as characterized on the 
preceding page.  As the issues were considered by the RO in 
the Statement of the Case under a service connection analysis 
and are so considered below by the Board, the appellant is 
not prejudiced by the Board's consideration under this less 
restrictive standard.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

In April 1999, the accredited representative submitted a 
podiatrist's statement said to be in support of the 
appellant's claim for service connection for peripheral 
neuropathy, without benefit of a waiver that would permit the 
Board to review the evidence without prior RO review and 
consideration.  See 38 C.F.R. § 20.1304(c) (1999); see also 
38 C.F.R. § 19.37(a) (1999).  However, the medical statement 
supports a connection between frostbite injuries received as 
a Prisoner of War and the development of peripheral vascular 
disease, not peripheral neuropathy.  The issue of entitlement 
to service connection for peripheral vascular disease has not 
been claimed.  If the appellant wishes to file a claim for 
service connection for peripheral vascular disease, he should 
do so.


FINDINGS OF FACT

1.  The appellant is a combat veteran and former prisoner of 
war.

2.  He was interned for at least 30 days by the German 
Government.

3.  Peripheral neuropathy has been diagnosis by competent 
medical professionals.

4.  There is no evidence that peripheral neuropathy is 
directly related to infectious causes.

5.  Competent evidence of post-service avitaminosis has not 
been presented.

6.  Competent evidence of post-service irritable bowel 
disease has not been presented.

7.  Service connection for kidney stones was denied in a 
March 1986 rating decision.  The appellant did not appeal.

8.  The evidence submitted in support of the petition to 
reopen the claim for service connection for kidney stones is 
cumulative.



CONCLUSIONS OF LAW

1.  Peripheral neuropathy may be presumed to have been 
incurred during the appellant's internment as a Prisoner of 
War.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1154, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim for service connection for avitaminosis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for irritable bowel 
disease is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The March 1986 rating decision denying service connection 
for kidney stones is final.  New and material evidence 
sufficient to reopen the claim has not been received.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156, 
20.200, 20.201, 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Prisoner of War protocol examination was conducted in July 
1985.  A history of kidney stones was found.  No disabilities 
that could be attributable to the Prisoner of War experience 
were found, and in March 1986, the RO denied service 
connection for kidney stones.  In the May 1997 rating 
decision on appeal, the RO found that new and material 
evidence sufficient to reopen the claims for service 
connection for peripheral neuropathy, avitaminosis, irritable 
bowel syndrome and kidney stones had not been submitted.  In 
the Statement of the Case issued in November 1997, the claims 
were addressed on a direct and Prisoner of War disease 
presumptive basis, although kidney stones are not a Prisoner 
of War presumptive disease.  A claim of service connection 
for Prisoner of War presumptive diseases under 38 C.F.R. 
§ 3.309(c) does not require any new and material evidence to 
reopen the claim; the claim must merely be well grounded.  
See Pena v. Brown, 5 Vet. App. 279, 281 (1993); Suttmann v. 
Brown, 5 Vet. App. 127, 137 (1993).  Therefore, as to the 
claims for service connection for avitaminosis, irritable 
bowel syndrome and peripheral neuropathy, the Board shall 
examine the claims under theory of presumptive service 
connection.  As to the claim of entitlement to service 
connection for kidney stones, the Board shall determine 
whether new and material evidence has been submitted to 
reopen the claim.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Service connection is warranted when calculi of the kidney 
(kidney stones) manifest to a compensable degree within one 
year following service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Avitaminosis, irritable bowel syndrome and peripheral 
neuropathy (except where directly related to infectious 
causes) are presumed to have been incurred during active 
military service if they are manifest to a degree of 10 
percent or more at any time following discharge, if the 
veteran is a former Prisoner of War, and was interned or 
detained for not less than 30 days, even though there is no 
record of such disease during service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(c) (1999).

Evidence which may be considered in rebuttal of service 
incurrence of a presumptive disease, will be any evidence of 
a nature usually accepted as competent to indicate the time 
of existence or inception of the disease.  Medical judgment 
will be exercised in making determinations relative to the 
effect of intercurrent injury or disease.  A finding of 
affirmative evidence rebutting service incurrence is not to 
be taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all the evidence of record, support a conclusion that the 
disease was not incurred in service.  38 C.F.R. § 3.307(d) 
(1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

It is required that the former Prisoner of War submit a well-
grounded claim.  Yabut v. Brown, 6 Vet. App. 79 (1993); Pena, 
5 Vet. App. at 279.

The VA has not forgotten the difficulties that any prisoner 
of war must have endured during confinement, and it has 
specifically considered the combat service that the 
appellant provided for the United States in a time of need.  
With regard to combat veterans, 38 U.S.C.A. § 1154(b) 
lightens the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who 
alleges that the disease or injury was incurred in, or 
aggravated by, combat service.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994).  Section 1154(b) sets forth a 
three-step, sequential analysis that must be undertaken when 
a combat veteran seeks benefits under the method of proof 
provided by the statute.  As the first step, it must be 
determined whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation 
of such injury or disease."  38 U.S.C.A. § 1154(b).  As the 
second step, it must be determined whether the proffered 
evidence is "consistent with the circumstances, conditions, 
or hardships of such service."  Id.  The statute provides 
that if these two inquiries are met, the Secretary "shall 
accept" the veteran's evidence as "sufficient proof of 
service-connection," even if no official record of such 
incurrence exists.  Id.  Thus, if a veteran satisfies both 
of these inquiries mandated by the statute, a factual 
presumption arises that the alleged injury or disease is 
service-connected.  The presumption is, however, rebuttable.  
The VA may rebut the presumption by presenting "clear and 
convincing evidence to the contrary."  Id.  Thus, as the 
third step in the analysis, it must be determined whether 
the government has met its burden of rebutting the 
presumption of service-connection by "clear and convincing 
evidence to the contrary."  Id.  Collette v. Brown, 82 F.3d 
389, 392-93 (1996).

Ordinarily, when the veteran has not met the burden of 
submitting a well grounded claim, VA has no further duty to 
assist him in developing facts pertinent to his claim, 
including no duty to provide him with a medical examination.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  However, 
as to former Prisoners of War, monetary benefits will not be 
denied unless the claimant has been offered a complete 
physical examination conducted at a VA hospital or outpatient 
clinic.  38 C.F.R. § 3.326(b) (1999).  In the instant case, a 
Prisoner of War protocol examination was conducted in July 
1985, prior to the appellant filing a claim for benefits.  A 
Prisoner of War protocol examination was also conducted in 
December 1994 and identified VA Medical Center treatment 
records were obtained.  Neither the appellant nor his 
accredited representative have identified additional 
outstanding records, and in the November 1997 Statement of 
the Case, the RO identified the evidentiary deficits.  Thus 
the Board finds that VA has met all duties owed the 
appellant.  38 C.F.R. § 3.326(b) (1999), Robinette v. Brown, 
8 Vet. App. 69, 75 (1995).

The appellant has contended that presumptive service 
connection should be awarded for kidney stones, avitaminosis 
and irritable bowel syndrome based on his Prisoner of War 
status.  He specifically stated that he understood that he 
did not acquire these problems during service, but that they 
exist now.  The appellant contends that peripheral neuropathy 
existed long before he developed diabetes mellitus.  Had he 
not been exposed to cold weather, poor diet and stress during 
his Prisoner of War experience, he would agree that 
peripheral neuropathy was due to diabetes mellitus. 

The appellant was forced to bail out of his airplane over 
Germany and was captured in February 1945.  He endured forced 
marches in extremely cold, wet weather.  He was transported 
by railcars that did not identify the presence of Prisoners 
of War and so were bombed by Allied planes.  He endured 
attacks by civilians, interrogation, and solitary 
confinement.  Until his liberation in April 1945, he 
subsisted on an extremely inadequate diet without medical 
care.  As part of a Prisoner of War medical history completed 
in December 1994, the appellant reported dysentery, vitamin 
deficiency, numbness tingling or pain in the fingers or feet, 
numbness or weakness in the arms or legs and diarrhea during 
captivity.

Service medical records reveal no diagnoses of peripheral 
neuropathy, avitaminosis, irritable bowel syndrome or kidney 
stones.  At his separation examination October 1945, his 
neurological, gastrointestinal, genitourinary and all other 
systems were normal.

A Prisoner of War protocol examination was conducted in July 
1985.  The appellant reported the onset of kidney stones in 
about 1948.  Calculi were present in each kidney on 
radiographic examination.  The examiner concluded with a 
diagnosis relevant to this appeal of rule-out colon lesion 
with a finding of occult blood in the stool.  A barium enema 
was negative in August 1985.

On foot examination in April 1992, his sensation was intact 
bilaterally and the examination was normal.

Adenomatous polyps were removed from the appellant's colon in 
June 1992 and June 1993.

In a December 1994 Prisoner of War protocol examination, the 
appellant reported that his legs got tired with pain in both 
calves after walking 100 yards.  This had been happening for 
9 years.  The appellant reported that for as long as he could 
remember, he had tingling in his left leg, but more recently 
his right leg became involved and his left leg worsened.  He 
denied dysphagia, heartburn, nausea, vomiting, hematemesis, 
melena, abdominal distention or tenderness, or food 
intolerance.  In a social work survey, he reported frostbite 
in both feet during confinement, with loss of sensation in 
both legs, but worse in the left.  He was not diagnosed with 
diabetes mellitus until he was more than 62-years-old.  On 
gastrointestinal examination there were no abdominal masses 
or focal tenderness, and bowel sounds were normal.  On 
neurological examination there was normal muscle mass, tone 
and strength.  His gait was unsteady with tandem walking, but 
was otherwise normal.  He had a distal decrease in all 
primary sensory modalities in the lower extremities, greater 
on the left side.  In the left leg there was a decreased 
sensation to pin prick, proprioception and vibration up to 
the knee, and to the ankle on the right.  Ankle jerks were 
absent bilaterally.  The impression was that there was some 
evidence of distal peripheral neuropathy.  It could not 
definitely be related to nutritional deprivation during 
Prisoner of War days since the neuropathy was also compatible 
with that found in patients with diabetes mellitus, even non-
insulin dependent diabetics.  At the conclusion of the 
general medical examination, a different examiner stated that 
the appellant's incarceration as a Prisoner of War had some 
short-term physical effect, but that it appeared he recovered 
well from them.  There was no evidence of persistent sequelae 
of any of the adjudicated service connected medical 
disabilities related to his incarceration.  He suffered from 
diabetes mellitus with the possible complication of a 
peripheral neuropathy in his feet, recurrent nephrolithiasis 
that was inactive, asymptomatic gallstones, colonic polyps 
under treatment, possible peripheral vascular disease and a 
suggestion of emphysema by X-ray.

VA Medical Center notes from January 1997 noted peripheral 
neuropathy.


Service Connection for Peripheral Neuropathy

The appellant's claim for service connection for peripheral 
neuropathy is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Peripheral neuropathy has been diagnosed 
during the lifetime of a former Prisoner of War.  

The Board finds that the RO has met its duty to assist the 
appellant in the development of his claim under 38 U.S.C.A. 
§ 5107 (West 1991).

Peripheral neuropathy may be presumed to have been incurred 
in a former Prisoner of War even though there is no record of 
peripheral neuropathy in service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 have 
been satisfied. 

The pertinent evidence in this regard includes the 
appellant's statements that he experienced peripheral 
neuropathy long before he developed diabetes mellitus.  In 
December 1994, the appellant described feeling numbness, 
tingling or pain in his fingers or feet during captivity.  
The peripheral neurological examiner commented that 
peripheral neuropathy could not definitely be related to 
nutritional deprivation as a Prisoner of War since the 
diagnosis was also compatible with a finding of diabetes 
mellitus.  The general medical examiner opined that there was 
no persistent sequelae related to his incarceration and that 
peripheral neuropathy was a possible complication of diabetes 
mellitus.

After examining all the evidence of record, the Board 
concludes that the opinions furnished in December 1994 are 
too equivocal, and are therefore insufficient to rebut the 
presumption of inservice incurrence.  A statement by a 
competent medical examiner that a definite answer could not 
be given or that peripheral neuropathy is also compatible 
with another etiology or that it is "possibly" related to 
another etiology does not rise to the level of affirmative 
evidence to the contrary.  Absent competent affirmative 
evidence to rebut the presumption of service incurrence, 
peripheral neuropathy is presumed to have been incurred 
during confinement as a Prisoner of War. 


Service Connection for Avitaminosis and Irritable Bowel 
Syndrome

A medical examination or other medical evidence that shows 
that the veteran currently suffers from a claimed disability 
is a fundamental prerequisite for establishing service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Absent proof of a present disability there can be 
no valid claim.

The medical evidence fails to establish a post-service 
diagnosis of avitaminosis, any condition that has been 
associated with inservice malnutrition as a Prisoner of War, 
or irritable bowel syndrome.  Therefore, the claims for 
service connection for avitaminosis and irritable bowel 
syndrome are not well grounded.  This is true whether the 
Board considers the claims on a direct basis, on a 
presumptive basis for diseases specific to former Prisoner of 
War, or with consideration of the provisions of 38 U.S.C.A. 
§ 1154 for combat veterans.

The only opinion that attempts to establish post-service 
diagnoses of avitaminosis or irritable bowel syndrome has 
been that of the appellant.  Lay testimony is competent only 
when it regards features or symptoms of injury or illness, 
but may not be relied upon for establishing a medical 
diagnosis, be that a current diagnosis or one linking a 
current disability to service.  Layno v. Brown, 6 Vet. App. 
465. 469-70 (1994).  Although he was competent to note 
diarrhea, an inadequate diet and weight loss during his 
imprisonment, he lacks the medical training and expertise to 
self-diagnose avitaminosis or irritable bowel syndrome.  The 
presence or post-service colon polyps do not establish a 
post-service diagnosis of irritable bowel syndrome.  So 
although the Board does not doubt the statements given by 
the appellant regarding his prisoner experiences, his 
statements are not competent to establish medical facts or a 
diagnosis.

If the appellant has been told at some point that he had 
these conditions, any statement of the appellant as to what 
a doctor told him is insufficient to establish a medical 
diagnosis.  The connection between what a physician said and 
the layman's account of what he purportedly said, filtered 
as it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence, and therefore, could not ground a claim, Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. Brown, 10 
Vet. App. 198 (1997).  After a careful review of the medical 
evidence of record, these diagnoses have not been noted by 
competent medical examiners.  Lacking competent evidence of 
post-service avitaminosis or irritable bowel disease, the 
claims are not well grounded.


Kidney Stones

Service connection for kidney stones was denied in March 
1986.  The veteran was informed of the decision and did not 
appeal.  That decision is final.  A finally disallowed claim 
may not thereafter be reopened and allowed.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The claim may be reopened only if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108 (West 1991).

The evidence before the RO at the time of the March 1986 
denial included service medical records and a separation 
examination that reported a normal genitourinary system.  At 
the time of a Prisoner of War protocol examination in July 
1985, the appellant had reported the onset of kidney stones 
in 1948.  Kidney stones were present on examination.  In 
essence, there was evidence of current disability.  However, 
there was an absence of competent evidence of kidney stones 
during service or within one year of separation from service 
or otherwise attributing the disorder to service.

On claims to reopen previously and finally disallowed 
claims, the Board must first determine whether the veteran 
has presented new and material evidence under 38 C.F.R. 
§ 3.156 (a) (1999) in order to have a finally decided claim 
reopened.  New and material evidence means evidence not 
previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Second, if 
new and material evidence has been presented, immediately 
upon reopening the claim, the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming its credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107 (a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107 (b) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).

The evidence submitted in support of the claim to reopen 
consisted of a December 1994 notation of recurrent 
nephrolithiasis that was under treatment and inactive.  The 
evidence also included the appellant's contention that 
presumptive service connection for kidney stones was 
warranted due to his Prisoner of War status.

First, the Board notes that kidney stones or renal calculi 
are not one of the diseases entitled to presumptive service 
connection based on a veteran's status as a Prisoner of War.  
38 C.F.R. § 3.309(c) (1999).  Service connection for renal 
calculi may be presumed to have been incurred in service if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

The evidence submitted since the prior final denial of 
service connection for kidney stones in 1986 does not cure 
the evidentiary defects that existed at the time of that 
decision.  In March 1986, the RO denied service connection on 
the basis that kidney stones were not identified in service 
or within one year after separation from service.  However, 
there was evidence of current disability.  The evidence 
submitted confirms the previously known fact that the 
appellant developed post-service kidney stones and has 
received ongoing treatment.  Additional testimony or evidence 
that confirms a previously known fact is cumulative and not 
new and material.  Sagainza v. Derwinski, 1 Vet. App. 575, 
579 (1991); Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  
Evidence that is merely cumulative of other evidence in the 
records cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
No. 99-7019 (Fed. Cir. February 15, 2000).  The appellant's 
contention that service connection is warranted based on his 
Prisoner of War status is not new and material evidence as it 
is not relevant to the question of whether kidney stones 
developed in service or within one year after separation from 
service.  No examiner has supported his view that kidney 
stones are related to service, including his POW experience.

As the issue of whether new and material evidence is a 
sequential analysis, the Board does not proceed to a 
determination of well groundedness or whether the duty to 
assist has been met.  Elkins, 12 Vet. App. at 209; and 
Winters, 12 Vet. App. at 203.  Finally, because the Board 
will not reach the merits of the appellant's claims, the 
Board need not address the application of the benefit-of-the-
doubt rule. See Martinez v. Brown, 6 Vet. App. 462, 464 
(1994) ("in the context of a well-grounded claim the 
benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for peripheral neuropathy is granted.  
Service connection for avitaminosis and irritable bowel 
disease is denied.  The petition to reopen a claim for 
service connection for kidney stones is denied.



REMAND

Service connection for post-traumatic stress disorder was 
denied by the RO in May 1997.  The appellant filed a timely 
Notice of Disagreement in October 1997.  The issue was not 
addressed in the November 1997 Statement of the Case.

A series of very specific, sequential, procedural steps must 
be carried out by a claimant and the RO before a claimant 
may secure appellate review by the Board.  38 U.S.C.A. 
§ 7105 (West 1991); Machado v. Derwinski, 928 F.2d 389, 391 
(Fed. Cir. 1991).  As to every issue, absent a statement of 
the case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. 
Brown, 10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. 
App. 208 (1998).  An application that is not in accord with 
the statute shall not be entertained.  38 U.S.C.A. § 7108 
(West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1999).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (199).  The parties are informed that 
there is a duty to submit a timely substantive appeal if 
there is an intent to perfect the appeal.  The Board 
reserves the right to dismiss (or not address) an issue that 
is not the subject of a substantive appeal or if the appeal 
is inadequate or untimely.  38 C.F.R. § 20.302 (1999).  

Accordingly, this claim is REMANDED for the following action:

The RO should issue a Statement of the 
Case on the question of entitlement to 
service connection for post-traumatic 
stress disorder.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



